Case 2:19-cv-00310-JPH-DLP Document 9 Filed 06/22/20 Page 1 of 7 PageID #: 170




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

SAM SPICER, II,                                       )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 2:19-cv-00310-JPH-DLP
                                                      )
RICHARD BROWN WVCF Warden,                            )
                                                      )
                              Respondent.             )

                     Order Denying Petition for a Writ of Habeas Corpus
                           and Directing Entry of Final Judgment

       Indiana prison inmate Sam Spicer, II, petitions for a writ of habeas corpus challenging a

prison disciplinary sanction imposed in disciplinary case number WVD 18-01-0007. For the

reasons explained in this Order, Mr. Spicer's habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).




                                                 1
Case 2:19-cv-00310-JPH-DLP Document 9 Filed 06/22/20 Page 2 of 7 PageID #: 171




       B.      The Disciplinary Proceeding

       On January 2, 2019, Indiana Department of Correction (IDOC) Officer J. Wilson wrote a

Report of Conduct charging Mr. Spicer with refusing to submit to testing, a violation of the IDOC's

Adult Disciplinary Code offense B-203. The Report of Conduct states:

       On 01-02-2019 at approximately 7:45 am offender Spicer, Sam #218648 was
       advised to submit to a full drug screen, offender Spicer did make several attempts
       to provide me with a urine sample for a full drug screen. At 9:47 am offender Spicer
       could not provide me with a urine sample to be tested within the (2) two hour time
       limit. Water was provided and the offender was told throughout the testing
       processes of how much time he had left.

Dkt. 7-1.

       Mr. Spicer was notified of the charge on January 4, 2019, when he received the Screening

Report. Dkt. 7-2. He pleaded not guilty to the charge and requested a statement from Dr. Byrd that

his medication could cause dehydration and an inability to urinate. Id. Mr. Spicer also requested a

statement from Officer Wilson that Mr. Spicer had tried to urinate during the entire relevant period.

Id. The scheduled disciplinary hearing was delayed to allow Mr. Spicer to obtain Dr. Byrd's

statement. Dkt. 7-4.

       Officer Wilson provided a written statement stating that Mr. Spicer made several attempts

to provide a urine sample, which was consistent with the conduct report he wrote. Dkt. 7-6. An

e-mail from the Disciplinary Hearing Officer (DHO) to a nurse in the medical department asked

about Mr. Spicer's visit to Nurse Sick Call on January 8, 2019. Dkt. 7-7. Nurse Riggs reported that

Mr. Spicer was seen for "urination complaints," had voided prior to coming to see the nurse, and

was unable at that time to urinate. Id. However, she reported, Mr. Spicer was able to urinate within

an hour and a test revealed no infection. Id. She noted the urine was concentrated, and Mr. Spicer

was educated on the importance of hydration. Id. A physician was contacted and prescribed

Flomax for possible BPH. Id.

                                                 2
Case 2:19-cv-00310-JPH-DLP Document 9 Filed 06/22/20 Page 3 of 7 PageID #: 172




       Dr. Byrd's statement for the disciplinary hearing was made on January 5, 2019. Dkt. 7-9.

He stated that Mr. Spicer is not on diuretics that could cause medically induced dehydration. Id.

       The disciplinary hearing was held on January 16, 2019. Dkt. 7-5. Based on Mr. Spicer's

statement, the staff reports, and the witness statements, the hearing officer found Mr. Spicer guilty

of violating offense B-203. Id. The sanctions imposed included a forty-five-day earned-credit-time

deprivation, and a written reprimand stating "Don't fail to provide urine sample." Id.

       Mr. Spicer appealed to the Facility Head and the IDOC Final Reviewing Authority, but

both appeals were denied. Dkts. 7-10 & 7-11. He then brought this petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254.

       C.      Analysis

       Mr. Spicer presents three grounds for relief in his petition for a writ of habeas corpus. First,

he contends that IDOC policy allows him to receive extra time and water to provide a urine sample

and he was denied those "provisions." Dkt. 1 at 3. Second, Mr. Spicer contends that because of his

medical conditions he was unable to provide a urine sample, and therefore his conviction of the

offense violates his due process rights. Id. Third, Mr. Spicer contends that when considering his

clean conduct history, medications, and his medical condition, the conduct report was arbitrarily

issued and resulted in an unfair and inherently unreliable result. Id.

       These grounds for relief are each framed as a denial of due process and overlap in great

part. The Warden interprets the grounds as presenting two issues – (1) sufficiency of the evidence

and (2) violation of IDOC policies and procedures. The Court agrees with this interpretation. 1



       1
          This interpretation of Mr. Spicer's claims is supported by his reply which focuses
primarily on the sufficiency of the evidence. Dkt. 8. However, Mr. Spicer also argues in his reply
that he requested evidence that was denied, id. at 3, but that issue was not presented in his petition.
Claims raised for the first time in a reply will not be considered. See Griffin v. Bell, 694 F.3d 817,
822 (7th Cir. 2012) ("arguments raised for the first time in a reply brief are deemed waived");
                                                  3
Case 2:19-cv-00310-JPH-DLP Document 9 Filed 06/22/20 Page 4 of 7 PageID #: 173




               1. Sufficiency of the Evidence

       Challenges to the sufficiency of the evidence are governed by the "some evidence"

standard. "[A] hearing officer's decision need only rest on 'some evidence' logically supporting it

and demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274; see Eichwedel v.

Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The some evidence standard . . . is satisfied if there

is any evidence in the record that could support the conclusion reached by the disciplinary board.")

(citation and quotation marks omitted). The "some evidence" standard is much more lenient than

the "beyond a reasonable doubt" standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

"[T]he relevant question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board." Hill, 472 U.S. at 455-56 (emphasis added).

       IDOC Adult Disciplinary Code offense B-203 provides:

       203     Refusal to Submit to Testing

       Refusal to submit to any testing or sampling required by statute (e.g., DNA
       sampling) or refusal to submit to a test to determine the presence of alcohol or a
       controlled substance as ordered by staff, including failure to provide an adequate
       or unadulterated specimen for testing purposes.

Dkt. 7-13 at 4 (emphasis added).



Failure to provide an adequate testing specimen, whatever the reason, is a violation of offense B-203.



 No element of intent, or scienter, is

present in the final clause of the definition nor can one be inferred. See Rehaif v. United States,




Hernandez v. Cook Cty. Sheriff's Office, 634 F.3d 906, 913 (7th Cir. 2011) (same); United States
v. Foster, 652 F.3d 776 n.5 (7th Cir. 2001) ("The reply brief is not the appropriate vehicle for
presenting new arguments or legal theories to the court.").
                                                 4
Case 2:19-cv-00310-JPH-DLP Document 9 Filed 06/22/20 Page 5 of 7 PageID #: 174




139 S. Ct. 2191, 2197 (2019) (noting that not all criminal statutes must have a scienter requirement)

(citing Staples v. United States, 511 U.S. 600, 606 (1994) (declining to apply a scienter requirement

to statutes involving a regulatory or public welfare program and carrying only minor penalties)).

           Because it is not necessary to prove an element of intent, the undisputed evidence is

sufficient to uphold the disciplinary hearing officer's decision. Mr. Spicer never disputed to the

hearing officer, or in this Court, that he failed to provide a testing sample.

           Mr. Spicer's medical condition, medications, and the circumstances of the attempted

collection of the urine sample are issues that the hearing officer and administrative appeals officials

may consider, but they are not issues for this Court. In this context, considering these arguments

would be to engage in a reweighing of the evidence, an action this Court cannot do. See Calligan

v. Wilson, 362 F. App'x 543, 545 (7th Cir. 2009) (citing Hill, 472 U.S. at 455; Scruggs, 485 F.3d

at 941).

           The hearing officer also considered Mr. Spicer's medical evidence. Dr. Byrd and Nurse

Riggs provided statements to the hearing officer. Dkts. 7-9 & 7-7. They were not supportive of

Mr. Spicer's defense, and do nothing to undermine the "some evidence" relied upon by the hearing

officer.

           For these reasons, Mr. Spicer's challenge to the sufficiency of the evidence is without merit.

                  2. Violation of IDOC Policies

           Mr. Spicer argues that IDOC polices required that he be given more water and time to

produce a urine sample for the requesting officer. Dkt. 1 at 3. Because he was not allowed

additional time and more water, IDOC policy was violated which denied him due process.

Mr. Spicer's argument, however, is without merit.




                                                     5
Case 2:19-cv-00310-JPH-DLP Document 9 Filed 06/22/20 Page 6 of 7 PageID #: 175




        Relief pursuant to § 2254 is available only on the ground that a prisoner "is being held in

violation of federal law or the U.S. Constitution." Caffey v. Butler, 802 F.3d 884, 894 (7th Cir.

2015). Prison policies, regulations, or guidelines do not constitute federal law; instead, they are

"primarily designed to guide correctional officials in the administration of a prison . . . not . . . to

confer rights on inmates." Sandin v. Conner, 515 U.S. 472, 481-82 (1995). Therefore, claims based

on prison policy, such as the one Mr. Spicer argues here, are not cognizable and do not form a

basis for habeas relief. See Keller v. Donahue, 271 F. App'x 531, 532 (7th Cir. 2008) (rejecting

challenges to a prison disciplinary proceeding because, "[i]nstead of addressing any potential

constitutional defect, all of [the petitioner's] arguments relate to alleged departures from

procedures outlined in the prison handbook that have no bearing on his right to due process");

Rivera v. Davis, 50 F. App'x 779, 780 (7th Cir. 2002) ("A prison's noncompliance with its internal

regulations has no constitutional import—and nothing less warrants habeas corpus review."); see

also Estelle v. McGuire, 502 U.S. 62, 68 at n.2 (1991) ("[S]tate-law violations provide no basis for

federal habeas relief."). Accordingly, Mr. Spicer is not entitled to relief on this basis.

        D.          Conclusion

        Prison administrators have broad discretion in the operation of correctional facilities.

Here, they could have drafted the disciplinary code to contain a scienter element for offenses

such as being unable to provide a testing sample, or they could have given weight to Mr.

Spicer's defense. They did not, and their discretionary decisions in this case do not offend

federal constitutional due process rights. See Hewitt v. Helms, 459 U.S. 460, 467 (1983)

(holding     that     prison   officials   retain   "broad   discretionary   authority"   to   maintain

institutional security "because the administration of a prison is at best an extraordinarily difficult

undertaking"), receded from on other grounds by Sandin, 515 U.S. at 483-84.



                                                     6
Case 2:19-cv-00310-JPH-DLP Document 9 Filed 06/22/20 Page 7 of 7 PageID #: 176




       "The touchstone of due process is protection of the individual against arbitrary action of

the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Mr. Spicer to the relief he seeks.

Accordingly, Mr. Spicer's petition for a writ of habeas corpus is denied and this action dismissed

with prejudice.

       Judgment consistent with this Order shall now issue.

SO ORDERED.

Date: 6/22/2020




Distribution:

Sam Spicer, II
Wabash Valley Correctional Facility - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
Carlisle, IN 47838

Benjamin Myron Lane Jones
Indiana Attorney General
benjamin.jones@atg.in.gov




                                                7
